Citation Nr: 1017235	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  03-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
instability, status post operative left knee reconstruction 
with early traumatic degenerative changes, from November 1, 
2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to March 
1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which in pertinent part, 
continued a 10 percent rating for the Veteran's service-
connected left knee disability from November 1, 2001 forward.  
The Veteran appealed this rating decision to the Board.  

In a June 2004 decision, the Board, in pertinent part, denied 
an increased rating in excess of 10 percent for the Veteran's 
left knee disability from November 1, 2001 forward.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

By order dated in February 2005, the Court vacated the 
Board's June 2004 decision, but only as it related to the 
denial of an increased rating for the Veteran's left knee 
disability from November 1, 2001 forward.  That portion of 
the appeal was remanded to the Board, for action consistent 
with the parties' Joint Motion for Remand.

In December 2006, the Board remanded the appeal so that 
additional development could be conducted by the RO.  The RO 
was instructed to: contact the Veteran for information 
regarding outstanding private medical records, obtain any 
identified records that the Veteran reported, afford the 
Veteran a new VA examination, issue corrective notice as it 
related to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file has since been returned to the 
Board.  The Board has reviewed the file and finds that the RO 
has complied with the remand instructions.

The  issues of entitlement to service connection for a right 
knee disability, to include as secondary to service-connected 
post operative left knee reconstruction with early traumatic 
degenerative changes; and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

From November 1, 2001, the Veteran's left knee disability has 
been manifested by no more than slight instability; 
symptomatic removal of semilunar cartilage; with range of 
motion of extension to 0 degrees and flexion to 115 degrees 
(in August 2002) and from 5 degrees of extension to 95 
degrees (in May 2009); and X-ray evidence of arthritis with 
knee swelling and crepitus, and subjective complaints of knee 
pain on motion.


CONCLUSIONS OF LAW

1.  Since November 1, 2001, the schedular criteria for an 
evaluation in excess of 10 percent for left knee instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, 
Diagnostic Code 5257 (2009).

2.  Resolving doubt in the Veteran's favor, the criteria for 
a separate 10 percent rating, but no higher, for symptomatic 
removal of semilunar cartilage of the left knee are met.  
38 U.S.C.A. § 38 C.F.R. § 4.71a, DC 5259 (2009).

3.  Resolving doubt in the Veteran's favor, the criteria for 
an additional, separate 10 percent evaluation, but no more, 
for arthritis of the left knee have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

VA initially provided the Veteran with VCAA notice regarding 
his increased rating claim by way of correspondence sent in 
December 2001, prior to the initial adjudication of his 
claim.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The 
Veteran received additional VCAA notice regarding his claim, 
including notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability under consideration pursuant to the recent holding 
in the Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 2006 
in January 2009 correspondence.

The Veteran was specifically advised of the evidence 
necessary to establish a disability rating or effective date 
for the left knee disability, by way of the January 2009 
letter.  Following such notice, the claim was thereafter 
readjudicated in a June 2009 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Accordingly, the Board finds that the essential fairness of 
the adjudication was not affected by any defects in the 
notice provided in this case, and no further notice is 
needed.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 
(2009) (determinations concerning harmless error should be 
made on a case-by-case basis, and the claimant has the burden 
of showing prejudice).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's private medical 
records.  He was also afforded VA examinations.  The Veteran 
has not identified any outstanding records for VA to obtain 
that were relevant to the claim and the Board is likewise 
unaware of such.  

Finally, it is worth mentioning that the Veteran's last 
examination was in 2009.  A veteran is entitled to a new 
examination where there is evidence that the condition has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Yet, as the evidence has not shown a worsening of 
severity, nor has the Veteran indicated as much in recent 
correspondence, the Board finds that the record adequately 
reveals the current state of the his disability and remanding 
the case for a VA examination would serve no useful purpose 
and would only result in further delay.  See Allday v. Brown, 
7 Vet. App.  517, 526 (1995).

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  



II. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Service connection for the left knee disability was granted 
by the RO in an October 1992 rating decision that awarded a 
10 percent disability evaluation under Diagnostic Code 5257.

The Veteran underwent a VA examination in August 2002.  The 
examiner did not indicate review of the claims file, but 
stated that the Veteran reported having several prior 
surgeries on his left knee.  The initial surgery involved an 
arthroscopic debridement of the meniscus.  A second surgery 
in 1986 was for anterior cruciate ligament (ACL) 
reconstruction.  A third surgery in 1989 was for arthroscopic 
debridement of the left knee.  The fourth and most recent 
surgery was in 2001, and was described by the Veteran as 
involving removal of a piece of bone from his joint and 
tightening up of his ACL.  [The Board's review of the claims 
file reveals that the August 2001 surgery involved a left 
knee arthroscopy, ACL shrinkage, partial medical meniscectomy 
and partial lateral meniscectomy, as well as micropicking of 
the medial femoral condoyle and chondroplasty of the 
patella.]  

The Veteran reported current symptoms of sharp momentary pain 
with certain movements of his left knee.  He stated that his 
knee frequently popped and was frequently swollen at the end 
of his work week (he was employed as a mail processor with 
the postal service).  The Veteran also reported that he still 
used a knee brace given to him after the 2001 surgery. 

On objective examination, the Veteran walked with a normal 
gait, without any limp.  Mild effusion was present in the 
left knee, and there was an old healed incision over the 
anterior aspect of the left knee that was approximately 20 cm 
long.  His Q-angle was normal.  There was no palpable 
tenderness about the joint spaces or on patellar compression.  
Range of motion was from full extension (0 degrees) to 115 
degrees of flexion.  There was 2+ crepitation with movement.  
There was 1+ ACL laxity.  The collateral ligaments and the 
posterior collateral ligaments were intact.

Results of X-rays of the left knee showed changes consistent 
with an old ACL reconstruction and a repair of the medial 
collateral ligament.  There were two staples present in the 
medial femoral condyle.  There were fixation screws in the 
lateral femoral condyle and the medial tibial condyle 
consistent with ACL reconstruction.  The joint spaces of the 
knee were well maintained, and there were no significant 
arthritic changes.  The pertinent diagnoses were status 
postoperative ACL reconstruction, left knee and status 
postoperative collateral ligament repair, left knee.

Private orthopedic treatment records, dated from December 
2001 to September 2005, show that the Veteran reported knee 
pain and instability that began to worsen in July 2003.  
Objective findings included degenerative joint disease, 
crepitance, tenderness along the medial and lateral joint 
lines, intermittent effusion (from September 2002), and 
instability.  In September 2002, x-rays of the left knee 
showed degenerative changes in the medial and lateral 
compartments of the retropatellar region and the clinical 
diagnosis was degenerative joint disease of the left knee.  
X-rays taken in September 2005 showed degenerative changes in 
the medial and lateral compartments, but no acute fractures 
or dislocations.  An October 2005 magnetic resonance image 
(MRI) revealed surgical hardware from the prior ACL 
reconstruction; truncated medical meniscus most likely from 
the prior meniscectomy without a discrete tear; and intact 
ACL reconstruction and posterior cruciate ligament (PCL).  
These records do not include left knee range of motion 
findings.

Private treatment records, dated from July 2008 to August 
2008, include the Veteran's subjective complaints of 
bilateral knee pain, with give-way and instability.  Clinical 
findings show left knee range of motion was from 5 degrees of 
hyperextension to 120 degrees of flexion.  The left knee was 
stable on varus/valgus testing and anterior/posterior drawer 
testing.  No atrophy was present.  The Veteran was also noted 
to have mild (bilateral) patellar compression, but no 
instability in his patellae.  He also had left medial joint 
line tenderness and a positive left medial McMurray's.  Trace 
effusion was present (bilaterally).  Additional clinical 
findings include the report of an X-ray performed in August 
2008.  This X-ray revealed mild to moderate patellofemoral 
degenerative changes; intact hardware over what appeared to 
be an MCL and tunnels in his tibia and femur, although the 
tibia tunnel was under the tibial plateau.  There also was 
increased sclerosis in the left knee.  The joint spaces were 
preserved in the tibial and femoral joints.  An MRI performed 
in August 2008 revealed chronic ACL tear with ACL 
insufficiency.  The PCL, quadriceps and patellar tendons were 
intact.  There also was a question of a possible posterior 
horn tear lateral meniscus, but the evaluation was limited 
due to metal in the knee.

In an August 2008 statement, the Veteran indicated that he 
had severe pain and swelling in both of his knees.

The Veteran underwent VA examination in May 2009.  The 
examiner indicated review of the claims file.  Current left 
knee symptoms were reported to include giving way, 
instability, pain, stiffness, weakness, and incoordination.  
The Veteran reported that he had fallen several times because 
of knee instability; the last time was 6 months prior.  He 
also reported several episodes of dislocation and/or 
subluxation over the course of a week.  The Veteran denied 
locking episodes and only reported one episode of effusion.  
Symptoms of inflammation were noted and included warmth, 
redness, swelling, and tenderness.  The Veteran also noted 
that he had severe flare-ups of his left knee condition every 
1-2 months and the flare-ups lasted 1-2 days.  On flare-up, 
he was unable to perform normal weight bearing activities.  
He reported intermittent/occasional use of a knee brace, but 
did not currently use the brace due to significant weight 
loss.  

Objectively, there was no evidence of abnormal weight-
bearing, loss of bone or part of a bone, and no inflammatory 
arthritis.  Joint ankylosis was not present.  Constitutional 
symptoms of arthritis were absent.  Left knee range of motion 
was flexion from 5 degrees to 95 degrees.  Extension was only 
from 5 degrees.  There was no objective evidence of pain with 
active motion.  There were no additional functional 
limitations noted after three repetitions of range of motion.  
A scar was noted over the center of the left knee, measuring 
23 centimeters (cm) x 1.5 cm.  No motor or sensory loss was 
noted.  There was positive ballotment-mild effusion of the 
knee, but negative McMurray, Apley, and Drawer tests.  The 
last magnetic resonance imaging (MRI) conducted in August 
2008; more recent results were not provided.  The diagnosis 
was chronic ACL insufficiency left knee and degenerative 
joint disease left knee.  The examiner further reported that 
the Veteran had retired in December 2008, as he was eligible 
by age or duration of work and his inability to be on his 
feet all day.  The Veteran reported that he had missed about 
14 days due to knee pain, in the year prior to his 
retirement.  

Under 38 C.F.R. § 4.71a, there are several diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  

Diagnostic Codes (DCs) 5003 and 5010, for evaluation of 
degenerative and traumatic arthritic changes are applicable 
to the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic 
Code 5010 applies to traumatic arthritis and provides that 
such is evaluated under the criteria for 38 C.F.R. § 4.71a, 
DC 5003.  

Under DC 5003, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.  38 C.F.R. § 4.71a, DC 
5003

Diagnostic Code 5257 contemplates recurrent subluxation or 
lateral instability.  Under this code, knee impairment with 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, DC 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 
5259. 

Limitation of flexion of a leg warrants a noncompensable (0 
percent) evaluation when flexion is limited to 60 degrees.  A 
10 percent evaluation is appropriate if flexion is limited to 
45 degrees and a 20 percent evaluation is assigned if flexion 
is limited to 30 degrees.  Flexion that is limited to 15 
degrees is evaluated as 30 percent disabling.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted with flexion limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Additional rating criteria are found under DC 5256 (ankylosis 
of the knee), DC 5258 (dislocated semilunar cartilage), DC 
5259 (symptomatic removal of the semilunar cartilage) and DC 
5262 (impairment of the tibia and fibula).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  VA's General Counsel has clarified 
that for a knee disability rated under DC 5257 or 5259 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable, but must at least 
meet the criteria for a zero-percent rating under those 
codes.  A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59 
and DC 5003.  VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

The Veteran's service-connected left knee disability is 
currently rated 10 percent disabling, for slight instability, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, 
effective from November 1, 2001.   The Veteran desires a 
higher disability rating.

Based upon a review of probative and competent medical 
evidence of record, the Board finds that the currently 
assigned 10 percent schedular evaluation, and no higher, is 
warranted from November 2001 for slight instability in the 
left knee.  The Veteran has reported symptoms of left knee 
pain, instability, limitation of physical activities, and use 
of knee brace since 2001.  His subjective complaints of 
instability are substantiated by the clinical findings in the 
private treatment records and the VA examination reports.  
Most recently, during the 2009 VA examination, he reported 
several episodes of subluxation per week.  

While the Veteran clearly has some problems with instability 
in the left knee, the Board finds that the overall severity 
appears to be no more than mild.  In this respect, the Board 
notes that the private medical records dated between 2001 and 
2008 show objective findings of instability, but do not 
reflect evidence or report of any falling incidents or 
injuries associated with subluxation or instability of the 
knee.  

Other private clinical notes dated in September 2002 and 
August 2008; show that no instability was observed in the 
Veteran's patellae, medially or laterally.  The August 2008 
private records show the Veteran's left knee was stable on 
varus/valgus testing and anterior/posterior drawer testing.  
In addition, the Board notes that the Veteran's gait was 
observed as normal without any limp, at the 2002 and the 2009 
VA examinations.  The 2009 VA examiner also indicated that 
there was no additional dysfunction noted on three 
repetitions of movement.  The Veteran also reported that his 
use of his left knee brace was infrequent, and there is no 
indication in the record that he has used any other assistive 
devices for stability such as a cane or crutches throughout 
the entire appeal period.  Based on these findings, the Board 
finds that any left knee instability has been no more than 
slight in severity.  Therefore, no more than the currently 
assigned 10 percent disability evaluation for slight 
subluxation or instability is appropriate.

Next, the Board has considered whether a separate rating may 
be assigned for limitation of motion.  After reviewing the 
record, the Board finds that the left knee disability has not 
met the criteria for the minimum compensable evaluations 
under DCs 5260 and/or 5261, at any time during the appeal.  
In this regard, flexion and extension have consistently been 
greater to than 60 degrees and to less than 10 degrees, 
respectively.  At the 2002 VA examination, the Veteran 
achieved flexion to 115 degrees and extension to 0 degrees.  
The examiner did not comment upon the DeLuca factors.  In 
August 2008, he demonstrated flexion to 120 degrees and 
extension to 5 degrees.  At the 2009 VA examination, the 
Veteran achieved flexion to 95 degrees and extension to 5 
degrees.  While he reported that his flare-ups caused severe 
left knee pain and an inability to perform normal weight-
bearing activities, the examiner found no additional 
limitation due to functional factors on exam.  Therefore, 
even when all functional limitations are considered, it is 
clear that the Veteran's left knee disability is not 
manifested by compensable limitation of motion.  See 38 
C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5260 and 
5261.  Moreover, because the record for the period in 
question fails to show flexion and extension that is limited 
to a compensable degree, separate evaluations for each 
pursuant to VAOPGCPREC 9-2004 are not for application.

Although the Veteran is not shown to have compensable 
limitation of motion under DC 5260 and 5621, a separate 
rating for arthritis could be assigned based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59 and DC 
5003.  VAOPGCPREC 9-98 (1998).  As noted above, according to 
VAOPGPREC 9-98, when radiologic findings of arthritis are 
present, a veteran whose knee disability is evaluated under 
Diagnostic Codes 5257 or 5259 is also entitled either to a 
separate compensable evaluation under Diagnostic Code 5260 or 
5261, if the arthritis results in compensable loss of motion, 
or to a separate compensable evaluation under Diagnostic Code 
5010 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  
VAOPGPREC 9-98 (1998); see also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) (finding that painful motion due to 
degenerative arthritis, established by X-ray, is deemed to be 
evidence of limitation of motion warranting a minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion).

Here, the Board acknowledges, that as pain and limited 
functional impairment has been shown by the objective medical 
evidence starting with the August 2002 VA examination (when 
there was pain and limited left knee motion although x-rays 
did not show arthritic changes), private records reflect the 
Veteran's complaints of pain and instability, September 2005 
private x-rays showed degenerative changes and the 2008 
private records also show pain, instability and limited 
motion with mild to moderate patellofemoral degenerative 
changes, a separate 10 percent evaluation under Diagnostic 
Code 5003 is appropriate.  See Lichtenfels v. Derwinski. 
Assignment of such an evaluation is fully consistent with the 
intent of the rating schedule to recognize painful motion as 
warranting at least the minimum evaluation for the joint.  
See 38 C.F.R. § 4.59; see also 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-7; VAOPGCPREC 9-98; VAOPGCPREC 23- 
97.

Giving the Veteran the benefit of the doubt, the Board finds 
that he is entitled to a separate 10 percent rating for 
arthritis of the left knee pursuant to Diagnostic Code 5003; 
DeLuca; 38 C.F.R. § 4.40, 4.45, 4.59 and 4.71a

The Board has also considered whether separate or higher 
evaluations are warranted under 38 C.F.R. § 4.71a, DCs 5258 
and 5259.  Diagnostic Code 5258 requires dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  Diagnostic Code 5259 requires 
symptomatic removal of the semilunar cartilage.

"Semilunar cartilage" is defined as either of the crescent-
shaped wedges of fibrocartilage found in the knee.  The 
meniscus is a crescent-shaped wedge of fibrocartilage.  See 
Dorland's Illustrated Medical Dictionary, 28th ed., 1012, 
1504.

As the record shows, a portion of the left knee meniscus was 
removed during the Veteran's August 2001 surgery.  Since 
November 2001, the cumulative record has demonstrated 
frequent episodes of effusion into the left knee joint.  
However, the record is absent any subjective complaints or 
objective evidence of frequent locking of the joint.  Most 
recently, at the May 2009 VA examination, the Veteran denied 
experiencing any locking episodes.  Thus, although there has 
been removal of dislocated cartilage and although there is 
evidence of pain (for which the Veteran is already 
compensated); the language of DC 5258 is in the conjunctive 
and not the disjunctive.  Where a diagnostic code is worded 
in the conjunctive, it is necessary that each specified 
element of the rating criteria be satisfied, before the 
specified rating can be awarded.  See Camacho v. Nicholson, 
21 Vet. App. 360, 366-7 (2007) (holding that because criteria 
in Diagnostic Code 7913 for a 40 percent evaluation for 
diabetes were in the conjunctive, each specified element had 
to be met).  As there is not evidence of dislocated semilunar 
cartilage, with frequent episodes of pain and effusion and 
locking into the joint - a higher rating under DC 5258 is not 
proper.

As indicated, the record also contains evidence of the 
removal of semilunar cartilage, which has been symptomatic.  
The Veteran's left knee is considered "symptomatic" because 
he has had chronic pain, episodes of joint effusion, 
limitation of motion, and some functional limitation with 
prolonged standing or walking.  However, the Board notes that 
the provisions of 38 C.F.R. 4.14 (2009) prohibit the 
evaluation of the same disability under various diagnoses, 
and provide that the evaluation of the same manifestations 
under different diagnoses is to be avoided.  Separate 
evaluations are, however, available when none of the 
manifestations of the disabilities at issue overlap.  Esteban 
v. Brown, 6 Vet. App. 259, 261-2 (1994).  

The Veteran's current 10 percent rating under DC 5257 is 
based upon left knee instability and, as determined herein, 
he is also shown to have arthritis of the left knee, 
apparently associated with his service-connected disability, 
which is rated based upon pain and limitation of motion.  As 
Diagnostic Code 5257 does not involve limitation of motion, 
and given the findings of osteoarthritis, the availability of 
a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

However, the Veteran also is also shown to have removal of 
left knee semilunar cartilage.  The symptomatology of the 
removal of semilunar cartilage, that includes frequent left 
knee effusions, does not overlap with that of instability and 
arthritis, and a separate evaluation under DC 5259 may be for 
assignment.

Finally, the Board finds that a higher rating may not be 
assigned under the criteria found at DC 5256 (ankylosis of 
the knee), DC 5262 (impairment of the tibia and fibula), and 
DC 5263 (genu recurvatum).  The cumulative findings since 
November 2001 show that the Veteran retained most of the 
normal range of motion, and most recently the May 2009 
examiner stated that ankylosis of the knee was not present.  
Also, the various objective evaluations and diagnostic 
studies have not revealed malunion or nonunion of tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 and 5262.  

As such, the Board concludes that the preponderance of the 
objective medical evidence of record is against a schedular 
rating in excess of 10 percent for left knee instability, 
status post left knee reconstruction from November 1, 2001.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

However, resolving doubt in the Veteran's favor, the Board 
further concludes that separate 10 percent ratings are 
warranted for symptomatic removal of semilunar cartilage of 
the left knee, and left knee degenerative joint disease.  The 
benefit of the doubt has been resolved in the Veteran's favor 
to this limited extent.

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his left knee disorder.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for left knee instability, 
status post operative left knee reconstruction from November 
1, 2001, is denied.

A separate 10 percent rating, but no higher, for symptomatic 
removal of semilunar cartilage of the left knee is granted, 
subject to the rules and regulations governing the award of 
monetary benefits.

A separate 10 percent rating, and no higher, for degenerative 
joint disease, status post operative left knee 
reconstruction, is granted, subject to the rules and 
regulations governing the award of monetary benefits.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


